Citation Nr: 0333462	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  This case was previously before the 
Board in June 2000.

In June 2003, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
acting Veterans Law Judge.  A transcript of that hearing is 
of record.


REMAND

The Board notes that the RO has attempted to confirm the 
veteran's stressor in this case.  However, correspondence 
received from the U.S. Armed Services Center for Research of 
Unit Records (USACRUR) indicated that they had received 
information insufficient to conduct meaningful research to 
verify the veteran's stressor.

A review of the claims file reveals that more detailed 
information concerning the veteran's stressor has been 
obtained.  Such information has been given during the 
veteran's June 2003 Board hearing.  The veteran has 
essentially indicated that while serving during the summer of 
1975 with the 54th Engineer Battalion in Germany he was 
personally involved in "the cleanup" of three soldiers 
killed during a training exercise at a firing range.  The 
Board finds that another attempt to verify the veteran's 
stressor should be made.  The inquiry should focus on whether 
records reveal the death of soldiers from any company of the 
54th Engineering Battalion during training exercises at a 
firing range in the summer of 1975.

The Board further observes that the veteran has indicated 
that he is receiving ongoing VA psychiatric treatment.  These 
records should be obtained and associated with the claims 
file.

Therefore, the case is REMANDED for the following actions:

1.  All pertinent VA psychiatric 
treatment records (from the Cooper Drive 
and Leestown VA facilities in Lexington, 
Kentucky) not already in the claims file 
should be made of record.

2.  A summary of the veteran's stressor 
(the death of soldiers from any company 
of the 54th Engineering Battalion during 
training exercises at a firing range in 
May, June, July, or August 1975), 
together with the veteran's DD 214 and 
personnel records, should be sent to 
USASCRUR, with a request to provide any 
information that might corroborate the 
veteran's alleged stressor.  To the 
degree possible, USASCRUR should list the 
names of any soldiers from the different 
companies of the 54th Engineering 
Battalion who died during the period May, 
June, July, and August 1975, as well as 
the circumstances of their deaths.  
USASCRUR should also list the 
circumstances of any tank accidents 
within the different companies of the 
54th Engineering Battalion during the 
period May, June, July, and August 1975..  

3.  If the veteran's claimed stressor is 
verified, the veteran should be scheduled 
for a VA examination to identify the 
nature of any psychiatric disability, 
including PTSD, that might be present, 
and to ascertain its etiology.  With 
respect to any psychiatric disability 
(other than PTSD) that may be present, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not that any current psychiatric disorder 
was incurred in or aggravated by service 
(or was manifested within one year of the 
veteran's separation from service).

As for PTSD, the examiner should be asked 
to determine (1) whether the DSM-IV 
diagnostic criteria support a diagnosis 
of PTSD and (2), if so, whether there is 
a relationship between PTSD and the 
verified stressor(s).

The report of examination should include 
the complete rationale for all opinions 
expressed.  All appropriate special tests 
should be accomplished, and the claims 
file must be made available to the 
examiner for review in connection with 
the examination.

4.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	William R. Steyn
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




